Citation Nr: 0510599	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  00-04 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona




THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a postoperative 
respiratory disorder. 




ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1942 to March 1943.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from an October 1999 
rating decision by the Phoenix, Arizona Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

In June 2002 and August 2002 correspondence, the veteran 
requested a Travel Board hearing.  In September 2002, the 
Board remanded the case for a hearing to be scheduled.  A 
Travel Board hearing was scheduled in January 2003; the 
veteran requested that it be rescheduled.  It was rescheduled 
in May 2003; he requested that it again be rescheduled.  It 
was again rescheduled in March 2004; he failed to report.     

In March 2003 the veteran's designated representative 
withdrew their representation of the veteran.  In February 
2005, VA advised him of this and that he had 30 days to 
respond with a new designation of representative, if he so 
desired.  He did not respond.  Consequently, he is 
unrepresented (by any other organization or person) in this 
appeal. 

The matters of entitlement to service connection for a 
postoperative respiratory disorder based on de novo review 
and entitlement to service connection for bilateral hearing 
loss are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action on your part is required.


FINDINGS OF FACT

1.  An unappealed July 1994 rating decision declined to 
reopen a claim of service connection for a postoperative 
respiratory disorder (that had been denied by the Board in 
July 1988 based on a finding that the veteran's  respiratory 
disorder which pre-existed service, was not aggravated 
therein). 

2.  Evidence received since the July 1994 rating decision 
appears to show that the veteran may have disability that 
reflects pathology superimposed on his preexisting 
respiratory disorder; bears directly and substantially on the 
matter on whether a preexisting respiratory disorder was 
aggravated in service; and is so significant that it must be 
considered in order to fairly decide the merits of the claim. 


CONCLUSION OF LAW

Evidence received since the July 1994 rating decision 
declining to reopen a claim of service connection for a 
respiratory disorder is new and material, and the claim may 
be reopened.  38 U.S.C.A. §§ 5108, 7105 (West  2002); 
38 C.F.R. § 3.156 (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

On November 9, 2000, the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107) became law.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case.

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The 
veteran was provided a copy of the October 1999 decision 
denying his claims.  In that decision, the February 2000 
statement of the case (SOC), and the supplemental SOC (SSOC) 
issued in March 2002, he was notified of the evidence 
necessary to substantiate his claims, and of what was of 
record.  By correspondence in February 2001 he was notified 
of the VCAA and how it applied to his bilateral hearing loss 
disability claim.  Regarding timing of VCAA notice, the 
notice did not precede the rating decision on appeal because 
the hearing loss claim was filed prior to the enactment of 
VCAA.  This claim was reviewed/reconsidered on the merits 
subsequent to the February 2001 VCAA notice; as outlined in a 
March 2002 SSOC.  The veteran is not prejudiced by any 
notice-timing defect regarding the hearing loss claim.

The February 2001 letter and the February 2000 SOC and March 
2002 SSOC explained that VA would make reasonable efforts to 
help the veteran get pertinent evidence, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records. See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The February 2001 letter 
informed him that evidence received within one year would be 
considered.  In fact, all evidence received in the interim to 
date has been accepted for the record and considered.  
Although the veteran was not specifically advised to submit 
everything he had pertinent to his claims, he was advised 
that VA would obtain any Federal government records, 
including any VA treatment records, and that if he completed 
the releases, VA would assist him in obtaining any private 
records he identified.  This notice was essentially 
equivalent to telling him to submit everything he had 
pertinent to the claim.  In one form or another he has 
received all mandated notice; he is not prejudiced by any 
technical notice deficiency along the way.  

There is no indication that any pertinent evidence remains 
outstanding in the matter being addressed on the merits.   
VA's duty to assist otherwise will be addressed further in 
the remand below.  

Regarding the appeal seeking to reopen a claim of service 
connection for a postoperative respiratory disorder, the 
veteran was notified of the provisions of VCAA and the 
definition of "new and material" evidence in the February 
2000 SOC and the March 2002 SSOC.  However, as the decision 
below constitutes a full grant of the matter being addressed, 
the appellant is not prejudiced by Board review at this 
point, and there is no need to belabor the impact of the VCAA 
on this claim.  

II.	Factual Background

The veteran's service medical records (SMR's) reflect that in 
March 1943 he underwent a lobectomy for disorders including 
pleurisy and bronchiectasis.  Initially VA granted service 
connection for serofibrinous pleurisy, sinusitis, 
bronchiectasis, and residuals of lobectomy.  Subsequently, 
severance of service connection for these disabilities was 
proposed, and implemented (based on a finding that there had 
been clear and unmistakable error in the grant, as the 
disabilities had pre-existed service and not been aggravated 
therein, and that surgery in service was ameliorative for 
pre-existing disability.  That determination was upheld by a 
decision of the Board in June 1955.  The veteran subsequently 
sought to reopen the claim on numerous occasions, denied each 
time by the RO, and with an affirmance by the Board in July 
1988.  An unappealed rating decision in July 1994 represents 
the last final decision in this matter.

The decisions by the RO in July 1994 and by the RO and the 
Board earlier were premised on a finding that the veteran did 
not have any pathology superimposed on his pre-existing 
respiratory disability during service. 

Evidence received since the July 1994 rating decision 
includes the report of a  March 1999 VA Examination, when it 
was noted that the veteran had complaints of pain consisting 
of his left chest being extremely sensitive to touch.  
Objective findings included a left thoracotomy scar and 
tenderness over the entire chest wall, worse adjacent to the 
thoracotomy scar.  The impression was status-post left lower 
lobe thoracotomy for bronchiectasis with persistent chest 
wall tenderness.  

Correspondence from Tucson VAMC indicates that the veteran 
has post thoracotomy neuralgia ever since his thoracotomy, 
with a chronic pain syndrome mostly in the left chest.  

III.	Criteria and Analysis

The July 1994 rating decision declining to reopen a claim of 
service connection for residuals of a respiratory disorder in 
service was not appealed, and is final based on evidence then 
of record.  38 U.S.C.A. § 7105.  Under 38 U.S.A. § 5108, VA 
must reopen a previously and finally disallowed claim when 
"new and material" evidence is presented or secured with 
respect to that claim.  

New and material evidence" means evidence not previously 
submitted to agency decision makers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  [An amended version of 38 
C.F.R. § 3.156(a) is effective only for petitions to reopen 
filed on or after August 29, 2001, and does not apply here, 
as the instant petition to reopen was filed prior to that 
date.]  

Pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.38 
C.F.R. § 3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service. 38 C.F.R. § 3.306(b)(1).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Because the prior severance/denials of service connection for 
a postoperative respiratory disorder were premised on a 
finding that the veteran's respiratory disability pre-existed 
service, and was not aggravated therein, for evidence to be 
new and material in this case, it would have to either show 
that respiratory disability did not pre-exist service (which 
is not even alleged) or that during service there was an 
increase in the severity of the pre-existing 
disability/superimposed pathology.  

Both items of evidence cited above, the March 1999 VA 
examination report and the correspondence from the VA medical 
center identify complaints and findings which suggests 
pathology superimposed on the pre-existing respiratory 
disability.  Accordingly, the additional evidence received 
since the July 1994 rating decision bears directly upon the 
specific matter under consideration, is so significant that 
it must be considered in order to fairly decide the merits of 
the claim, and is new and material.  Hence, the claim must be 
reopened.  


ORDER

The appeal to reopen a claim of service connection for a 
postoperative respiratory disorder is granted.


REMAND

Inasmuch as the claim is reopened, VA now has a duty to 
arrange for an examination/obtain a medical opinion, where 
indicated.  38 C.F.R. § 3.159(c)(4).  While the cited 
findings and complaints on VA examination in March 1999 and 
in the correspondence from the Tucson VAMC suggest pathology 
superimposed on pre-existing disability during service, 
whether they actually represent superimposed pathology is a 
medical question, that requires a medical opinion.  

Regarding the claim seeking service connection for hearing 
loss disability, the record shows that the veteran had ear 
infections in service, that he now has a hearing loss 
disability, and that he indicates he was told by examiners 
that his current hearing loss is related to the ear infection 
in service.  Medical nexus is a medical question which must 
be answered by competent (medical opinion) evidence.  

Accordingly, the case is remanded for the following:

1.  The RO should arrange for the 
veteran to be examined by a thoracic 
surgeon to determine whether he now has 
any disability that represents 
pathology superimposed during service 
on his pre-existing respiratory.  The 
examiner must review the claims file in 
conjunction with this examination, 
including the descriptions of the 
veteran's chest/respiratory disability 
prior to, during, and subsequent to 
service.  Specifically the surgeon 
should note that while surgical 
treatment in service having the effect 
of ameliorating disease or other 
conditions incurred before enlistment, 
including postoperative scars, absent 
or poorly functioning parts or organs 
will not be service connected unless 
the disease or injury is otherwise 
aggravated by service, pathology which 
is not the usual effect of surgery may 
be service connected.  The examiner 
should explain the rationale for any 
opinion given.  

2.  The veteran should also be 
scheduled for an examination by an 
otolaryngologist to determine whether 
his current hearing loss disability is 
related to his active service, and 
particularly to ear infections he had 
in service.  The veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should explain the rationale 
for the opinion given.  

3.  The RO should then readjudicate the 
claims.  If either remains denied, the 
RO should issue an appropriate 
supplemental SOC and give the veteran 
the opportunity to respond.  The case 
should then be returned to the Board, 
if in order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


